PER CURIAM.
Yodit Amanuel, a native and citizen of Ethiopia, petitions for review from an order of the Board of Immigration Appeals (“Board”) denying her motion to reconsider.* We have reviewed the administrative record and the Board’s order and find that the Board did not abuse its discretion in denying Amanuel’s motion to reconsider. See 8 C.F.R. § 1003.2(a) (2003); INS v. Doherty, 502 U.S. 314, 323-24, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992). Accordingly, we deny the petition for review on the reasoning of the Board. See In re: Amanuel, No. A75-376-845 (B.I.A. May 7, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED


 We conclude we lack jurisdiction to review the Board's denial of Amanuel’s motion to reopen because she did not petition for review of that order within thirty days. See 8 U.S.C. § 1252(b) (2000).